Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
1.       The drawings are objected to because in Figs.4 and 6, one end (i.e. the left end) of the spring 9 should be fastened onto the knife housing and immovable relative to the knife housing rather than movable relative to the knife housing.  
2.       The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blade ejection gear (cited in claim 1), the blade locking gear (cited in claim 1), the first gear (cited in claim 2), the second gear (cited in claim 2), and the first rotating shaft (cited in claim 3) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 5, lines 16 and 19, reference characters “a” and “b” are not found in any drawings.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.        Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
           (1) In clam 1, lines 6-8, it is unclear how the not-shown blade ejection gear is structurally related to the shifter.  There is no description of how the shifter fits with the restricting groove when the shifter rotates to the blade ejection gear is accomplished.
           (2) In claim 1, line 9, there is no description of how the shifter is “clamped” in the restricting groove.  What is clamping the shifter?
           (3) In claim 1, lines 12-13, it is not clear how the not-shown blade locking gear is structurally related to the shifter.  There is no description of how the blade holder can mover to restore to an initial position when the shifter rotates to the blade locking gear is accomplished.
           (4) In claim 1, lines 14-15, there is no description of how the shifter is “clamped” in the restricting groove.  What is clamping the shifter?
           (5) In claim 1, line 16, there is no description of how the knife holder can be “locked” in the cavity.    
           (6) In claim 2, lines 2-3, it is not clear how the not-shown first gear is structurally related to the shifter.  There is no description of how the knife holder is enabled to be locked in the cavity when the shifter rotates to the first gear.  
           (7) In claim 2, lines 3-4, it is unclear how the not-shown second gear is structurally related to the shifter.  There is no description of how the knife holder is enabled to be locked in the cavity when the shifter rotates to the second gear.  
 
Claim Rejection - 35 U.S.C. 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, lines 6-8, it is not understood what it is meant by “the shifter rotates to the blade ejection gear”.  What is the structural interrelationship between the shifter and the blade ejection gear?  Are they engaging each other?  Further, it is not clear how the shifter fits with the restricting groove when the shifter rotates to the blade ejection gear.  
          (2) In claim 1, line 9, it is not understood how the shifter is “clamped” in the restricting groove.  
          (3) In claim 1, lines 12-13, it is not understood what it is meant by “the shifter rotates to the blade locking gear”.  What is the structural interrelationship between the shifter and the blade locking gear?  Are they engaging each other?  Moreover, it is unclear how the blade holder can move to restore to an initial position when the shifter rotates to the blade locking gear.         
          (4) In claim 1, lines 14-15, it is not understood how the shifter is “clamped” in the restricting groove.  
          (5) In claim 1, line 16, it is not clear how the knife holder “can be locked” in the cavity.  There is no means claimed that performs the function of locking the knife holder.   
          (6) In claim 2, lines 2-3, it is not understood what it is meant by “the shifter rotates to the first gear”.  What is the structural interrelationship between the shifter and 
          (7) In claim 2, lines 3-4, it is not understood what it is meant by “the shifter rotates to the second gear”.  What is the structural interrelationship between the shifter and the second gear?  Are they engaging each other?  Further, it is unclear how the knife holder is enabled to be locked when the shifter rotates to the second gear?  What is locking the knife holder?
          (8) In claim 5, it is not clear how the reset assembly is deformed when the knife holder is pushed as there is no structural interrelationship between the two.
          (9) In claim 8, line 2, “a finger” is vague and indefinite.  The phrase should read --a finger of a user--.

Indication of Allowable Subject Matter
1.       Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a)(b) set forth in this Office action.
2.       The most relevant prior art of record is U.S. Patent No. 7,647,702 which shows a finger-push safety knife (10) comprising a knife housing (11), a knife holder (12), and a blade (13), wherein the blade (13) is installed onto the knife holder (12), the knife holder (12) is slidably disposed in a cavity of the knife housing (11, see Fig.4 as annotated below), the finger-push safety knife (10) further comprises a shifter (24), a restricting except the shifter (24) of ‘702 patent is slidably rather than rotatably installed on the knife housing (11), and the position of the blade (13) and its holder (12) relative to the knife housing (11) is adjusted by the longitudinal displacement of the shifter (24) without the need for a blade ejection gear and a blade locking gear.  

    PNG
    media_image1.png
    311
    850
    media_image1.png
    Greyscale

The ‘702 document further shows a reset assembly in the form of a spring (41) having one end fastened to the knife housing (i.e. an insert 23 of the housing 11) and the other end fastened to the knife holder (12, see column 5, lines 47-49, see Fig.2).         
           The ‘702 document also shows a push part (18) configured to be in contact with a finger of a user disposed on the knife holder (12, see Fig.3).  

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724